COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00143-CV


Harry Bizios                                §   From the 431st District Court

                                            §   of Denton County (14-01991-431)
v.
                                            §   December 31, 2014

Town of Lakewood Village, Texas             §   Opinion by Justice McCoy



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee Town of Lakewood Village, Texas shall

pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bob McCoy___________________
                                         Justice Bob McCoy